[Cite as Midgett v. Richland Cty. Sheriff, 2020-Ohio-2966.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

DAJUAN MIDGETT                                     :          JUDGES:
                                                   :
        Petitioner                                 :          Hon. John W. Wise, P.J.
                                                   :          Hon. Patricia A. Delaney, J.
                                                   :          Hon. Earle E. Wise, Jr., J.
-vs-                                               :
                                                   :
RICHLAND COUNTY SHERIFF                            :          Case No. 20CA41
                                                   :
        Respondent                                 :          OPINION



CHARACTER OF PROCEEDING:                                      Writ of Habeas Corpus


JUDGMENT:                                                     Dismissed


DATE OF JUDGMENT ENTRY:                                       May 14, 2020


APPEARANCES:

For Petitioner:                                               For Respondent:

Dajuan Midgett - #57301                                       Joseph C. Snyder
13 East 2nd Street                                            Assistant Prosecutor
Mansfield, Ohio 44902                                         Richland County Prosecutor’s Office
                                                              38 South Park Street, Second Floor
                                                              Mansfield, Ohio 44902
Richland County, Case No. 20CA41                                                            2


Delaney, J.

{¶1}   On May 4, 2020, Petitioner, Dajuan Midgett, filed a Petition for Writ of Habeas

Corpus against Respondent, Richland County Sheriff. Mr. Midgett claims he is being

restrained of his liberty by the Richland County Sheriff, Steve Sheldon. (Petition at ¶ 1)

Mr. Midgett further asserts he is being “unlawfully detained, in contrast to the Ohio

Revised Code 2945.71.” (Id. at ¶ 3) Mr. Midgett asks the Court to issue a writ of habeas

corpus on his behalf.

{¶2}   Due to the following deficiencies, Mr. Midgett’s petition is not sufficient to maintain

an action for habeas corpus and his petition is sua sponte dismissed. First, the petition is

not verified as required by R.C. 2725.04. The failure to verify the petition requires

dismissal. State v. Vore, 91 Ohio St. 3d 323, 327, 744 N.E.2d 763 (2001); State ex rel.

Crigger v. Ohio Adult Parole Auth., 82 Ohio St. 3d 270, 272, 695 N.E.2d 254 (1998).

Second, Mr. Midgett did not comply with R.C. 2725.04(D), which requires a copy of the

commitment or cause of detention be attached to the petition for writ of habeas corpus.

Without the commitment papers, the writ of habeas corpus is fatally defective. Brown v.

Rogers, 72 Ohio St. 3d 339, 341, 650 N.E.2d 422 (1995).
Richland County, Case No. 20CA41                                                            3


{¶3}   For the foregoing reasons, we sua sponte dismiss Mr. Midgett’s Petition for Writ of

Habeas Corpus. The clerk of courts is hereby directed to serve upon all parties not in

default notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).

       CAUSE SUA SPONTE DISMISSED.

       COSTS TO PETITIONER

       IT IS SO ORDERED.



By Delaney, J.

Wise, P.J. and

Wise, Jr., Earle, J. concur.
[Cite as Midgett v. Richland Cty. Sheriff, 2020-Ohio-2966.]